Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 1 of 24




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Case No. 1:20-cv-23242-BB

   UNITED STATES OF AMERICA ex rel. SEDONA
   PARTNERS LLC,

                  Plaintiff,

          vs.

   ABLE MOVING & STORAGE, INC; et al,
             Defendants.


             RELATOR SEDONA PARTNERS LLC’S OPPOSITION TO
     DEFENDANTS ABLE MOVING & STORAGE, INC., ARPIN INTERNATIONAL
     GROUP, INC., COLEMAN AMERICAN MOVING SERVICES, INC., HILLDRUP
        COMPANIES, INC., NEW WORLD VAN LINES, INC., PARAMOUNT
     TRANSPORTATION SYSTEMS, PAXTON VAN LINES, INC., AND WESTERN
                       EXPRESS FORWARDING, LLC’S
        JOINT MOTION TO DISMISS THE FIRST AMENDED COMPLAINT

                                        I.    INTRODUCTION

         This is a qui tam case alleging that Defendants and other private shipping companies

  known as “Transportation Service Providers,” (“TSPs”) submitted fraudulent bids to obtain

  shipping contracts through the United States Department of State (“DOS”) under the supervision

  and guidance of the United States General Services Administration (“GSA”). Specifically, Relator

  alleges that from approximately 2008 through 2018, Defendant TSPs carried out a fraudulent

  scheme whereby hundreds of millions of dollars were illegally taken from taxpayers, American

  workers, and American companies because foreign flag vessels were routinely and illegally used

  by the TSPs, instead of U.S. flag vessels, in violation of longstanding “America-First” policies.

  The scheme was carried out through two false submissions to the government: First, Defendant

  TSPs submitted fraudulent low-ball bids in order to capture awards for very competitive shipping

  routes, referred to as “lanes,” across international waters. Second, in order to profit on their low-

  ball bids, Defendants submitted thousands of false foreign flag waivers, requesting permission to

  use lower costing foreign flag vessels, by fraudulently certifying that no U.S. flag vessels were
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 2 of 24




  available to carry-out shipments and/or that a foreign flag vessel was necessary to meet delivery

  requirements. These waivers were routinely granted to Defendants, resulting in hundreds of

  millions of dollars going to foreign companies instead of American companies.

         Joint Defendants’ motion to dismiss fails. 1 First, Relator has pled facts sufficient to meet

  the Rule 9(b) requirement of particularity and has shown reliable indicia that claims were

  fraudulently submitted and presented. Contrary to Defendants’ assertion, Relator need not plead

  exact billing data or attach a representative sample claim. Second, Defendants misunderstand

  damages in a false claims act case. The America-First policy, which is codified in multiple statutes

  and regulations, mandates that each TSP certify if an American vessel is not available. This

  certification is material to the Government’s decision to grant shipping lanes to each TSP. Indeed,

  failing to use American vessels, where available, amounted to millions of dollars in lost revenue

  to United States vessels, and violated the cornerstone of the DOS’s entire program. Law abiding

  American businesses, which federal law prioritize, have been locked out of shipping lane contracts

  because of this fraudulent scheme.

         Further, the public disclosure bar is inapplicable because there was no public disclosure of

  the allegations or transactions at issue. Accordingly, Relator respectfully requests Defendants’

  motion to dismiss be denied, or in the alternative, Relator be given leave to amend.
                                  II.    STATEMENT OF FACTS

         A.      The Federal Centralized Household Goods Traffic Management Program

                 (“CHAMP”) and the “America-First” Policy

         Defendant Able Moving & Storage Inc. (“Able”) is based in Manassas, Virginia and was

  incorporated in 1987 under the laws of Virginia. 2 (First Amended Compl. (“FAC”) ¶ 14.) Able


  1
    For purposes of this Opposition, Defendants Able Moving & Storage, Inc., Arpin Interntional
  Group, Inc., Coleman American Moving Services, Inc., Hilldrup Companies, Inc., New World
  Van Lines, Inc., Paramount Transportation Systems, Paxton Van Lines, Inc., and Western
  Express Forwarding, LLC will be referred to collectively as “Joint Defendants.”
  2
    Able and New World International, Ltd. mistakenly claim that the First Amended Complaint
  should have been filed under seal. (See Motion to Dismiss, ECF No. 153 n.1.) Relator notes that
  the Government had no objection to the filing of the First Amended Complaint.
                                                  2
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 3 of 24




  provides international and domestic shipping and prides itself on frequently awarded contracts from

  the Department of State. (FAC ¶ 14.) .) Defendant Arpin International Group, Inc. (“Arpin”) offers

  international moving and handles approximately 14,000 GSA relocations per year and is located

  in Rhode Island. (FAC ¶ 15.) Defendant Coleman American Moving Services (“Coleman”) is
  headquartered in Midland City, Alabama and was incorporated in 1960. (FAC ¶ 17.) The company

  offers both domestic and international moving services. (FAC ¶ 17.) Defendant Hilldrup Companies,

  Inc. (“Hilldrup”) provides trucking services and corporate and residential moving services, such as

  lump sum programs, relocation assistance, storage, and automobile transportation services. (FAC ¶

  19.) Hilldrup is based in Stafford, Virginia and is a stockholding representative of UniGroup, a $1.7
  billion transportation and relocation services company. (FAC ¶ 19.) Hilldrup provides moving

  services internationally. (FAC ¶ 19.)

         Defendant New World International, Ltd. (“New World”) is headquartered in Chicago, Illinois

  and was incorporated in 1986. (FAC ¶ 21.) The company offers international services with regional

  coordination offices which work with an extensive network of service partners in 150 countries and 18

  main locations, as well as an affiliated service center in Orlando, Florida. (FAC ¶ 21.) Defendant

  Paramount Transportation Systems (“Paramount”) claims to be a leading provider of global moving

  services with strategically located operational facilities and customer service centers throughout the

  United States, Canada, Asia, and Europe. (FAC ¶ 22.)

         Defendant Paxton Van Lines, Inc. (“Paxton”) offers logistics, freight forwarding, warehousing,

  distribution, brokerage, and cargo services. (FAC ¶ 23.) It is headquartered in Springfield, Virginia

  and was incorporated under the laws of Virginia. (FAC ¶ 23.) Paxton Van Lines, Inc. operates

  worldwide as Paxton Companies, which includes the Paxton International division. (FAC ¶ 23.)

  Paxton International advertises more than 40 years of freight forwarding and international export

  experience, with offices in Afghanistan and Iraq.      (FAC ¶ 23.)      Defendant Western Express

  Forwarding, LLC (“Western Express”) is based in Marlboro, Maryland, just a few miles from the

  capital building. (FAC ¶ 24.) It provides international and domestic moving services, primarily

  focusing on military personnel moves. (FAC ¶ 24.)

                                                    3
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 4 of 24




         The DOS has 307 U.S embassies, consulates, and diplomatic missions around the world

  that require a shipping service for relocation of civilian executive branch employees’ Household

  Goods (“HHG”). (FAC ¶ 29.) The shipping services often include moving services, home sale

  services, property management, and office relocation assistance. Many federal civilian offices pay

  for and assist their employees and families in relocating and moving their belongings through a

  GSA program—the Centralized Household Goods Traffic Management Program (“CHAMP”).

  (FAC ¶ 2.) Shipping providers, or TSPs, participate in the CHAMP program and compete for

  shipping contract awards. In providing these shipping services, participants are subject to various

  strict guidelines and requirements that are overseen and set forth in DOS, GSA, and federal laws

  and regulations. (FAC ¶ 2.)
         One of the key requirements TSPs must follow is the “America-First” policy, which is

  based on federal maritime and cargo laws. (FAC ¶ 2.) This policy requires that the companies

  use “U.S. flag vessels” (American shipping carriers), except in unique circumstances where a

  waiver is obtained for use of a “foreign flag vessel.” (FAC ¶ 2.) Foreign flag vessels are much

  cheaper than American carriers, and do not follow U.S. laws and customs. (FAC ¶ 2.) For

  example, U.S. flag carriers are required to have U.S. Citizen crews and pay payroll taxes, and crew

  members pay U.S. income taxes. (FAC ¶ 2.) U.S. flag carriers are subject to Coast Guard

  regulations and environmental regulations, and U.S. flag carrier ships must be built (with some

  exceptions) and repaired in U.S. shipyards. (FAC ¶ 2.) This “America-First” policy has been in

  place for decades and is codified in multiple federal statutes, regulations, and guidelines. (FAC ¶

  3.)

         With 225 embassies and consulates around the world, DOS uses this program thousands

  of times per year to relocate DOS employees by shipping their belongings both domestically and

  internationally. (FAC ¶ 4.) GSA is in charge of administering the CHAMP program. (FAC ¶ 29.)

  The program operates through using TSPs, which are qualified and credentialed American private

  shipping companies vetted by GSA. (FAC ¶ 29.) The TSPs must apply to GSA for approval to

  participate in the program. (FAC ¶ 29.)

                                                  4
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 5 of 24




         CHAMP is subdivided into two separate programs – Domestic and International. (FAC ¶

  30.) Each program, Domestic and International, requires a separate application. (FAC ¶ 31.) GSA

  evaluates TSPs based on their financial stability, business experience, quality assurance, and

  knowledge of the Household Goods Tender of Service (“HTOS”), which is set forth by GSA and

  provides the rules and requirements for performing services as a provider in CHAMP. (FAC ¶

  31.) Each participating TSP must submit either a domestic or international application worksheet

  form. (FAC ¶ 32.) Included in this form is the HTOS Questionnaire, which asks about provisions

  in the HTOS. (FAC ¶ 32.) In order to attain GSA International Approval, a TSP must file and

  attest to the answers contained in the HTOS Tender of Service Questionnaire. If shipping

  internationally, a TSP will have to answer the International HTOS Questionnaire. (FAC ¶ 32.)

                 1.     Request for Offers (“RFOs”) and the bidding process.

         Every year, GSA issues a Request for Offers (“RFOs”) to all TSPs approved to participate

  in CHAMP. (FAC ¶ 33.) The RFOs solicit rate proposals from TSPs for both domestic and

  international shipping lanes. (FAC ¶ 33.) During subsequent bidding periods, TSPs may submit

  offers to provide household goods transportation services to federal civilian agencies. (FAC ¶ 33.)

  The rate offers are restricted to the GSA-approved scope of operation (e.g., only TSPs approved

  to participate in the international program can propose rates for international shipping lanes).

  (FAC ¶ 33.) Certain federal civilian agencies, including DOS, have additional reporting and

  shipping requirements for the transportation of employees’ household goods. (FAC ¶ 34.) These

  agencies regularly work with GSA to promulgate Standing Route Orders (“SROs”), which outline

  the additional requirements. The SROs are then issued in conjunction with the annual RFO

  solicitation process. (FAC ¶ 34.) TSPs submitting offers for shipping lanes subject to SROs must

  abide by the requirements stated in both the RFO and SROs. (FAC ¶ 34.)

         Once a TSP has been federally approved for either international or domestic shipments by

  GSA to participate in CHAMP, the participating TSPs selected take full responsibility and agree

  to all federal rules and requirements outlined in the HTOS guidelines. (FAC ¶ 35.) Once the

  applicable bidding period closes, GSA evaluates the various rate offers, or bids, for each shipping

                                                  5
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 6 of 24




  lane and awards contracts to TSPs with the most competitive offers. (FAC ¶ 36.) TSP rate offers

  are evaluated and selected according to GSA’s Value Index (“VI”) system, which assesses offers

  based on the TSP’s prior service performance, as well the attractiveness of its proposed rates.

  (FAC ¶ 36.)

                 2.     Certified waivers for using foreign flag vessels

         Among other RFO requirements, TSPs shipping goods internationally must use U.S. flag

  vessels for the ocean portion of overseas shipments. (FAC ¶ 38.) If a U.S. flag vessel is not

  available to provide the required service, TSPs can request permission to use foreign flag vessels

  prior to shipment. (FAC ¶ 38.) To request permission, a TSP must submit to DOS a “Request for

  Approval of Use of a Foreign Flag Vessel.” (FAC ¶ 38.) It also must certify in writing that US
  flag shipping is not available or that the use of the foreign flag shipping is necessary to meet

  delivery requirements. (FAC ¶ 38; see also ¶ 41 for examples of the waiver forms.)

         The use of U.S. flag vessels is more expensive than the use of foreign flag vessels. (FAC

  ¶ 39.) As a result, TSPs applying for waiver of the U.S. flag vessel requirement must also submit

  supporting documentation of any changes in the original proposed rate due to the use of foreign

  flag shipping. (FAC ¶ 39.) In the result of an increase or decrease of original rates awarded, a

  TSP is required to submit documentation of differences in rates between the foreign vessel rate

  and the rate originally awarded. (FAC ¶ 40.)

                 3.     U.S. General Services Administration’s Household Goods Tender of

                        Services (“HTOS”)

         Pursuant to statute and regulations, GSA oversees and sets forth the governing guidelines

  and regulations TSPs are subject to as CHAMP participants. (FAC ¶ 42.) GSA sets forth these

  guidelines pursuant to the U.S. General Services Administration’s Household Goods Tender of

  Service (“HTOS”). (FAC ¶ 42.) The HTOS provides that all participants in the program agree to

  be bound by the HTOS terms and conditions. (See FAC ¶ 43, HTOS, Aug. 2010 Ed.)




                                                  6
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 7 of 24




         The HTOS further provides,

         [t]he TSP shall use vessels of United States registry for the ocean portion of overseas
         shipments and book shipments for container or below deck stowage. However, when it is
         determined that the use of a vessel of United States registry will not provide the required
         service, the TSP shall request permission to use a Foreign Flag vessel prior to start of
         shipment.

         Requests for permission to use a Foreign Flag vessel shall be made to RTO on the form
         ‘Request for Approval of Use of a Foreign Flag Vessel’ (see Appendix C). Approval will
         be granted only when the TSP certifies in writing that US flag shipping is not available or
         the use of foreign flag shipping is necessary to meet delivery requirements.

  (FAC ¶ 43, HTOS, Aug. 2010 Ed.)

         Further, the HTOS provides detailed rate information relating to foreign flag vessels:

         Adjustments in rates will be permitted when rate differentials are involved due to the use
         of Foreign Flag Shipping. A Justification Certificate (see Appendix C) is required for the
         use of a Foreign Flag vessel. When increases or decreases occur in rates due to the use of
         Foreign Flag Shipping, billing and documentation submitted in connection with the GBL
         shipment will have differences between the Foreign Flag vessel rate and the rate used in
         computing the accepted transportation single factor rate (SFR). The ocean freight bill
         which must be submitted to support each GBL and the rate will be adjusted in favor of the
         TSP or the Government on the basis of this bill.

  (FAC ¶ 44.)

         Moreover, the International HTOS Questionnaire that all aspiring TSPs must complete

  which reemphasizes the importance of these requirements, asks the following questions:

                33.     When determined that the use of a vessel of the United States registry will
                        not provide the required service, the participant will request permission to
                        use foreign flag vessel prior to start of movement. (TRUE)

                100.    Adjustments in rates will not be permitted when rate differentials are
                        involved due to the use of Foreign Flag Shipping. (FALSE)
  (FAC ¶ 45.)

         B.     The Scheme

                1.      Part One: The submission of the low-ball bids.

         As explained above, twice a year, TSPs can submit bids through the RFO process for an

  award of different shipping lanes (e.g., D.C to China, Miami to the United Kingdom, etc.). (FAC
                                                  7
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 8 of 24




  ¶ 50.) DOS has 225 embassies and consulates worldwide, therefore, there are thousands of lanes

  at issue. One or more TSPs are awarded each lane. Once a lane award is secured through GSA,

  DOS managers arranging an employee move are required to use one of the TSPs that have been

  awarded the lane. (FAC ¶ 50.) The process is highly competitive and companies such as

  Defendants submit low-ball bids to capture the lane awards. (FAC ¶ 51.) In fact, the rates

  submitted by Defendants are so low they could only be cost-effective if they intend to unlawfully

  use cheaper foreign flag cargo vessels. (FAC ¶ 51.) Defendants have no intention of using the

  more expensive American carriers, knowing DOS will not audit the submissions. (FAC ¶ 51.)

  Defendants, through the rigged bids, are awarded the most lucrative lanes and lock out law-abiding

  competition. (FAC ¶ 51.)

         Examples for submissions by Joint Defendants to obtain lane awards highlight low-ball

  bidding practices for what is known as the surface, or “ocean-going” portion of the shipment lanes

  from Washington D.C. to London. (See FAC ¶¶ 52-69.) The fair market rate of transport for that

  portion of the lane should have been approximately $7,200 at that time. (FAC ¶ 52.) These fair

  market amounts are based on standard costs that all Defendants would be subject to. (See FAC ¶

  52.) There is very little variability between TSPs as far as the costs that they must incur for such

  shipments. (FAC ¶ 52.) This is because most of the work of the shipment is done by other

  companies—i.e., subcontractors. (FAC ¶ 52.) Most notably, none of the TSPs have their own

  ocean shipping vessels, and therefore all must use the relatively small set of ocean shipping

  companies. Despite this standard cost range of $7,200 for the Washington D.C. to London surface

  or ocean-going portion of the lane, the companies submitted bids approximately 25% below those

  market rates. (FAC ¶ 53.)

         According to the GSA’s TMSS HHG query results run in March 2019, Able charged

  $5,696.71, thus Able would be entering into the transaction losing $1,503.29. (FAC ¶ 53.)

  Similarly, according to the GSA’s TMSS HHG query results run in March 2019, Coleman charged

  $5,340.66, thus Coleman would be entering into the transaction losing $1,859.34. (FAC ¶ 53.)

  Furthermore, again according to the GSA’s TMSS HHG query results run in March 2019, Western

                                                   8
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 9 of 24




  Express charged $5,498.90, thus Western Express would be entering into the transaction losing

  $1,701.10. (FAC ¶ 53.)

           With respect to Defendant Hilldrup, for example, in 2019, it submitted a rate of $11,977

  for the Washington D.C. to the United Kingdom lane. (FAC ¶ 62.) Factoring in the use of a U.S.

  Flag carrier, the cost of shipment on this lane would be $15,703—significantly more than

  Hilldrup’s rate. (FAC ¶ 62.) Hilldrup would only be able to make a profit on a rate of $11,977 if

  it knew in advance that it intended to use foreign flag carriers, which would lower its cost to

  $9,965. (FAC ¶ 62.) In another example, Hilldrup submitted a rate of $13,743 for the Washington

  D.C. to Germany lane. (FAC ¶ 63.) Factoring in the use of a U.S. Flag carrier, the cost of shipment

  on this lane would be $15,759—significantly more than Hilldrup’s rate. (FAC ¶ 63.) Hilldrup

  would only be able to make a profit on a rate of $13,743 if it knew in advance that it intended to

  use foreign flag carriers, which would lower its cost to $11,436. (FAC ¶ 63.)

           With respect to Defendant New World, for example, in 2019, it submitted a rate of $10,672

  for the Washington D.C. to United Kingdom lane. (FAC ¶ 58.) Factoring in the use of a U.S. Flag
  carrier, the cost of shipment on this lane would be $15,730—significantly more than New World’s

  rate. (FAC ¶ 58.) New World would only be able to make a profit on a rate of $10,672 if it knew

  in advance that it intended to use foreign flag carriers, which would lower its cost to $9,965. (FAC

  ¶ 58.)

           With respect to Defendant Paramount, for instance, in 2019, it submitted a rate of $13,820

  for the Washington D.C. to China lane. (FAC ¶ 54.) Factoring in the use of a U.S. Flag carrier,

  the cost of shipment on this lane would be $13,985—slightly more than Paramount’s rate. (FAC

  ¶ 54.) Paramount would only be able to make a profit on a rate of $13,820 if it knew in advance

  that it intended to use foreign flag carriers, which would lower its cost to $9,771. (FAC ¶ 54.) In

  another example, Defendant Paramount, in 2016, submitted a rate of $10,672 for the Washington

  D.C. to United Kingdom lane. (FAC ¶ 55.) Factoring in the use of a U.S. Flag carrier, the cost of

  shipment on this lane would be $15,730—significantly more than Paramount’s rate. (FAC ¶ 55.)

  Paramount would only be able to make a profit on a rate of $10,672 if it knew in advance that it

                                                   9
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 10 of 24




   intended to use foreign flag carriers, which would lower its cost to $9,965. (FAC ¶ 55.) In a

   further example, Defendant Paramount, in 2019, submitted a rate of $12,054 for the Washington

   D.C. to Germany lane. (FAC ¶ 56.) Factoring in the use of a U.S. Flag carrier, the cost of shipment

   on this lane would be $15,730—significantly more than Paramount’s rate.              (FAC ¶ 56.)

   Paramount would only be able to make a profit on a rate of $12,054 if it knew in advance that it

   intended to use foreign flag carriers, which would lower its cost to $11,436. (FAC ¶ 56.)

          With respect to Defendant Paxton, in 2019, it submitted a rate of $14,204 for the

   Washington D.C. to the United Kingdom lane. (FAC ¶ 59.) Factoring in the use of a U.S. Flag

   carrier, the cost of shipment on this lane would be $15,730—more than Paxton’s rate. (FAC ¶

   59.) Paxton would only be able to make a profit on a rate of $14,204 if it knew in advance that it
   intended to use foreign flag carriers, which would lower its cost to $9,965. (FAC ¶ 59.)

          With respect to Defendant Western Express, in 2019, it submitted fraudulent low-ball bills

   with a rate of $13,897 for the Washington D.C. to China lane. (FAC ¶ 67.) Factoring in the use

   of a U.S. Flag carrier, the cost of shipment on this lane would be $13,985—$12 more than Western

   Express’ rate. (FAC ¶ 67.) Western Express would only be able to make a profit on a rate of

   $13,897 if it knew in advance that it intended to use foreign flag carriers, which would lower its

   cost to $9,771. (FAC ¶ 67.)      In another example, Defendant Western Express, also in 2019,

   submitted a rate of $10,642 for the Washington D.C. to the United Kingdom lane. (FAC ¶ 68.)

   Factoring in the use of a U.S. Flag carrier, the cost of shipment on this lane would be $15,730—

   significantly more than Western Express’ rate. (FAC ¶ 68.) Western Express would only be able

   to make a profit on a rate of $10,642 if it knew in advance that it intended to use foreign flag

   carriers, which would lower its cost to $9,965. (FAC ¶ 68.)

                  2.     Part Two: Submission of fraudulent flag waivers.

          In order to profit on the low-ball bids, Defendants needed to falsely certify the need to use

   foreign carriers, which are much cheaper, by submitting the required waiver form to DOS.

   Pursuant to the laws cited above, and the GSA contract, each TSP certifies that the waiver request

   is accurate and truthful as submitted. (FAC ¶ 70.) The guidelines and GSA contract make clear

                                                   10
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 11 of 24




   that foreign flag vessels are meant to be the rare exception to the rule requiring U.S. flag vessels.

   “Approval will be granted only when the TSP certifies in writing that a U.S. flag carrier is

   unavailable or the use of foreign flag shipping is necessary to meet delivery requirements.” (FAC

   ¶ 71.) Defendants and others relied on DOS’s inability to audit these waivers so they could

   continue to use cheaper foreign vessels and secure lanes with low-ball bids. (FAC ¶ 72.) They

   knowingly submitted thousands of fraudulent waivers claiming U.S. flag vessels were not

   available, when in fact they were. (FAC ¶ 72.)

            Further evidence shows that Defendants abandoned the scheme for fear of DOS uncovering

   the fraud. In 2018, Relator and others began raising concerns about the fraudulent practices. (FAC

   ¶ 73.)    As a result, DOS began reemphasizing the U.S. flag requirements during industry

   conferences and through DOS publications. (FAC ¶ 73.) On March 27, 2019, DOS held a

   mandatory TSP meeting. Emanuel (Manny) Hazel was introduced as the Manager of Foreign Flag

   Waivers, a newly created position amidst the crackdown to show DOS’s recognition of the flagrant

   abuse of the CHAMP program through submission of fraudulent bids and waivers. (FAC ¶ 73.)

   In response, some Defendants have recently stopped carrying out the scheme in fear of a

   crackdown. The chart included at paragraph 74 of the FAC shows this shift—where some

   Defendant companies barely broke-even or made a minor profit after switching to U.S. flag

   vessels. Other companies’ rates skyrocketed for fear of DOS uncovering the fraud. (FAC ¶ 74.)

            Communication between top executives further evidences the fraud. For example, in a late

   2019 meeting between Dawn Fontano of Crown Moving and Daniel Johnson, Director of

   Customer Service at Defendant Worldwide Moving & Storage, New World International Ltd.

   Johnson admitted that New World had “lost a huge amount of money” since paring back their use

   of foreign flag vessels. Johnson admitted that abandoning the scheme impacted 40% of their

   international business. (FAC ¶ 79.)




                                                    11
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 12 of 24




                                     III.    LEGAL STANDARD

          A.      The False Claims Act Must be Interpreted Liberally and Construed Broadly

          “The False Claims Act is intended to reach all types of fraud, without qualification, that

   might result in financial loss to the Government.... The Court has consistently refused to accept a

   rigid, restrictive reading.” U.S. ex rel. Sanchez v. Abuabara, No. 10-61673-CIV, 2012 WL

   254764, at *6 (S.D. Fla. Jan. 27, 2012) (citations and internal quotations omitted). Indeed, the Act

   “has as its core function the promotion of transparency and honesty amongst government

   contractors.” United States v. Dynamics Research Corp., No. 03cv11965–NG, 2008 WL 886035,

   at *8 (D. Mass., March 31, 2008). The goal of the FCA generally is to ensure integrity in

   government contracting, and the statute embodies “the maxim that [people] must turn square

   corners when they deal with the Government.” United States ex rel. Compton v. Midwest

   Specialties, Inc., 142 F.3d 296, 302 (6th Cir. 1989).

                  1.      The Eleventh Circuit’s standard for False Claims Act complaints under

                          Rule 12 and Rule 9.

          The Eleventh Circuit has stated that Rule 9(b) serves an important purpose in fraud actions

   in part by alerting defendants to the precise misconduct with which they are charged. Ziemba v.

   Cascade Int'l., Inc., 256 F.3d 1194, 1202 (11th Cir. 2001). “The application of Rule 9(b), however,

   must not abrogate the concept of notice pleading.” Id. (citations omitted) (emphasis added); see

   also Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010) (“To survive a Rule 12(b)(6) motion to

   dismiss, the complaint does not need detailed factual allegations ... but must give the defendant

   fair notice of what the plaintiff's claim is and the grounds upon which it rests.”). The “Court must

   not allow the application of Rule 9(b) to vitiate the overall concept of notice pleading.” Associated

   Indus. Ins. Co. v. Advanced Mgmt. Servs., Inc., No. 12-CV-80393-KAM, 2013 WL 1149668, *8

   (S.D. Fla. Mar. 19, 2013) (citation omitted).

          “The Eleventh Circuit evaluates ‘whether the allegations of a complaint contain sufficient

   indicia of reliability to satisfy Rule 9(b) on a case-by-case basis.’” U.S. ex rel. Mastej v. Health

   Mgmt. Assocs., Inc., 591 Fed. App’x. 693, 704 (11th Cir. 2014) (citations omitted). “Providing

                                                    12
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 13 of 24




   exact billing data—name, date, amount, and services rendered-or attaching a representative sample

   claim is one way a complaint can establish the necessary indicia of reliability that a false claim

   was actually submitted. . . However, there is no per se rule that an FCA complaint must provide

   exact billing data or attach a representative sample claim.” Id. at 704 (emphasis added); see also

   Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1512 (11th Cir. 1988) (“Allegations of date, time

   or place satisfy the Rule 9(b) requirement that the circumstances of the alleged fraud must be

   pleaded with particularity, but alternative means are also available to satisfy the rule.”)

          Indeed, the Rule 9(b) particularity requirement “must be read in conjunction with Federal

   Rule of Civil Procedure 8’s directives that a complaint need only provide a short and plain

   statement of the claim,” and courts considering motions to dismiss for failure to plead fraud with

   particularity “should always be careful to harmonize the directives of [R]ule 9(b) with the broader

   policy of notice pleading found in Rule 8.” Hill v. Morehouse Medical Associates, Inc., No. 02–

   14429, 2003 WL 22019936, *3 (11th Cir. Aug. 15, 2003) (citations and internal quotation marks

   omitted). In other words, the two pleading standards are considered together, such that “[i]n an

   action under the False Claims Act, Rule 8’s pleading standard is supplemented but not supplanted

   by Federal Rule of Civil Procedure 9(b).” Urquilla-Diaz v. Kaplan University, 780 F.3d 1039,

   1051 (11th Cir. 2015) (emphasis added). Further, the Supreme Court has made clear that a

   complaint need only allege “enough facts to state a claim to relief that is plausible on its face,”

   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007), or allege sufficient facts to “raise a right to

   relief above the speculative level.” Id. at 555. “The plausibility standard is not akin to a

   ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant has acted

   unlawfully.” Ashcroft v. Iqbal, 556 U.S. 672, 678 (2009) (quoting Twombly).

                                          IV.     ARGUMENT

          A.      Relator Pleads Fraud with the Required Particularity

          As stated above in Section III, the Eleventh Circuit has reiterated that while FCA cases

   must be pled with particularity, there is not an exact formula for what must be pled in each case.

   See, e.g., Randall v. Scott, 610 F.3d 701, 705 (11th Cir. 2010) (“To survive a Rule 12(b)(6) motion

                                                    13
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 14 of 24




   to dismiss, the complaint does not need detailed factual allegations ... but must give the defendant

   fair notice of what the plaintiff's claim is and the grounds upon which it rests.”); United States ex

   rel. Clausen v. Lab. Corp. of Am., Inc., 290 F.3d 1301, 1308–09, 1312 n.21 (11th Cir. 2002)

   (providing examples of the types of information that might help a plaintiff plead the submission

   of a claim with particularity, yet cautioning that Rule 9(b) “does not mandate all of this information

   for any of the alleged claims.”)

                  1.      The “Who” and “What” Has Been Properly Pled

          Relator has sufficiently pled “who” made the claims—multiple corporate defendants,

   including Joint Defendants named here, submitted, or presented the false claims through the GSA.

          Relator has also adequately alleged “what” occurred. Contrary to Joint Defendants’

   argument, exact billing data is not required to properly plead a violation of 31 U.S.C. §

   3729(a)(1)(A) or (a)(1)(B). (See Motion to Dismiss at 10-11.) As provided above in Section III,

   “[t]he Eleventh Circuit evaluates ‘whether the allegations of a complaint contain sufficient indicia

   of reliability to satisfy Rule 9(b) on a case-by-case basis.’” Mastej, 591 Fed. App’x. at 704

   (citations omitted). Indeed, “[p]roviding exact billing data—name, date, amount, and services

   rendered-or attaching a representative sample claim is one way a complaint can establish the

   necessary indicia of reliability that a false claim was actually submitted.” Id. “However, there is

   no per se rule that an FCA complaint must provide exact billing data or attach a representative

   sample claim.” Id.; see also Clausen, 290 F.3d at 1312 & n.21 (listing some of the types of

   information that might help a plaintiff plead the submission of a claim with particularity but

   cautioning that Rule 9(b) “does not mandate all of this information for any of the alleged claims”);

   Durham v. Bus. Mgmt. Assocs., 847 F.2d 1505, 1512 (11th Cir. 1988) (“Allegations of date, time

   or place satisfy the Rule 9(b) requirement that the circumstances of the alleged fraud must be

   pleaded with particularity, but alternative means are also available to satisfy the rule.”); U.S. ex

   rel. Lockhart v. Gen. Dynamics Corp., 529 F. Supp. 2d 1335, 1341 (N.D. Fla. 2007) (“[O]ne cannot

   give the date of an event that did not happen, or identify the person who made a disclosure that

   was not made. The complaint specifically identifies the tests that were not conducted, and gives

                                                    14
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 15 of 24




   precise and credible information on how [Relator] knows what he alleges. This is sufficient to

   satisfy Rule 9(b).”)

          Under the Eleventh Circuit’s nuanced, case-by-case approach, other means are available to

   present the required indicia of reliability that a false claim was submitted. “Although there are no

   bright-line rules, our case law has indicated that a relator with direct, first-hand knowledge of the

   defendants’ submission of false claims gained through her employment with the defendants may

   have a sufficient basis for asserting that the defendants actually submitted false claims.” Mastej,

   591 F. App'x at 704–05; see also U.S. ex rel. Walker v. R & F Properties of Lake County, Inc., 433

   F.3d 1349, 1360 (11th Cir.2005) (holding that Rule 9(b) was satisfied where the relator was a nurse

   practitioner in the defendant’s employ whose conversations about the defendant’s billing practices

   with the defendant’s office manager formed the basis for the relator’s belief that claims were

   actually submitted to the government).

          Additionally, joint Defendants miss the mark in relying upon a series of bidding cases.

   (See Motion to Dismiss, ECF No. 153 at 9.) This case is not premised only upon submission of a

   rate, but rather, improper certification of unavailability of U.S. carriers in securing government

   contracts—a material condition of awarding contracts and receiving payment from the DOS

   through the CHAMP program. The low-rate submissions evidence part of the scheme as outlined

   above, but unlike the cases cited, this case is not about the bids alone. As explained further below

   in Section IV, C, these certifications of unavailability were material to the government awarding

   contracts and issuing payment to the TSPs.

          For example, A1 Procurement, LLC v. Hendry Corp., No. 11-23582-CIV, 2013 WL

   12065531 (S.D. Fla. June 26, 2013), is inapposite. The case was decided on summary judgment

   where the facts were clear that defendant never made a demand for payment after bidding. The

   court stated: “Defendants argue although they bid on the 270 Package Contract, they never

   performed any work and never submitted any invoices for payments on the 270 Package Contract.

   [] As a result, Defendants maintain such bidding does not constitute a “claim” that calls on the

   government fisc, which is a necessary requirement under the FCA. . . .” Id. at *6. There, the

                                                    15
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 16 of 24




   parties agreed the Government never paid for any of the bids—"The parties are in agreement

   Defendants did no work in connection with, and never demanded any payment on, the 270 Package

   Contract, as the Coast Guard cancelled the contract before it was performed. [] That Marine

   Construction was initially awarded the contract has no legal significance here — Defendants

   merely submitted a bid with no subsequent request or demand for money in connection therewith.”

   Id. Here, in contrast, Relator alleges that Defendants were not only awarded lanes (i.e., won bids),

   but subsequently performed shipping jobs on those lanes—falsely using foreign flag carriers and

   charging DOS for those shipments. Similarly, reliance on United States ex rel. Taylor v. Gabelli,

   345 F. Supp. 2d (S.D.N.Y. 2004), is misplaced. There, unlike here (where Relator alleges

   Defendants obtained the contracts, and payment), relators alleged unsuccessful bidders were guilty

   of fraud. The court stated: “Thus, even assuming that the unsuccessful bidders falsely certified

   compliance with FCC regulations on their short-form applications, they did not ‘make’ (or cause

   or conspire to be presented) a ‘claim’ within the meaning of the FCA.” Id. at 335–36.

          Lastly, Joint Defendants mistakenly claim Relator fails to identify either “factually” or

   “legally” false claims. False claims under the FCA may assume a variety of forms. “A factually

   false claim occurs ... when a supplier submits a claim that misidentifies the goods supplied or

   requests reimbursement for goods that it never provided.” [] On the other hand, “[a] claim is

   legally false when it rests on a false representation of compliance with an applicable federal statute,

   federal regulation, or contractual term.” United States v. Marder, 208 F. Supp. 3d 1296, 1312

   (S.D. Fla. 2016) (citing U.S. ex rel. Davis v. D.C., 793 F.3d 120, 124 (D.C. Cir. 2015)) (internal

   quotation marks omitted). Legally false claims, otherwise known as false certifications, can “be

   either express or implied.” Id. (citations omitted). Here, as explained above, the submissions at

   issue are both legally and factually false, and Relator alleges that Defendants were awarded

   contracts based on these false submissions and certifications. Accordingly, the “what” has been

   properly pled.




                                                     16
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 17 of 24




                  2.      The “How” Has Been Properly Alleged

          As detailed in Section II above, the clear rules of the DOS (and GSA) have been violated.

   These rules are based on the “America-First” policy and nearly a century of maritime policy and

   regulation. (See 46 U.S.C. § 55302(b); The Cargo Preference Act, 46 U.S.C. § 1241(b), and

   codified in various subsequent documents 46 USC § 55305; 46 C.F.R. Part 381; see also FAC ¶¶

   25- 26.) Indeed, the CHAMP Program includes cargoes that are subject to the Cargo Preference

   Act pursuant to 46 C.F.R. Part 381.2(b)(1), and (4). The Cargo Preference Act of 1954 is applied

   to and administered by all Federal departments and agencies (except the Department of Defense).

   See 46 C.F.R. Part 381.3. (FAC ¶ 27.) Further, the Code of Federal Regulations clearly states that

   the preference for privately owned U.S. Flag vessels applies to contractors and subcontractors

   working with the U.S. government. (See 48 C.F.R. Part 47.503(a)(1); FAC ¶ 28.) Accordingly,

   specific federal regulations and laws have been violated by Defendants, establishing the “how.”

                  3.      The “When” and “Where” are Properly Pled

          The “when” has been specified between 2008-2018. The “where” pertains to the

   international routes of Defendants, including Joint Defendants as outlined above in Section II.

          B.      The Complaint Pleads the Requisite Element of Scienter

          Rule 9 on its face does not apply to the scienter requirement of the False Claims Act. See

   Rule 9(b) (“Malice, intent, knowledge, and other conditions of a person’s mind may be alleged

   generally”); see also United States ex rel. Dildine v. Pandya, 389 F. Supp. 3d 1214, 1218 (N.D.

   Ga. 2019). Relator alleges that the Defendants intentionally used non-U.S. ships to obtain shipping

   lanes and increase its profits. The False Claims Act defines “knowingly” as having “actual

   knowledge of the information,” acting “in deliberate ignorance of the truth or falsity of the

   information,” or acting “in reckless disregard of the truth or falsity of the information.” 31 U.S.C.

   § 3729(b)(1)(A). The Complaint alleges far more than recklessness and deliberate ignorance.

          As summarized above, “the Supreme Court has made clear that a complaint need only

   allege “enough facts to state a claim to relief that is plausible on its face,” Twombly, 550 U.S. at

   570, or allege sufficient facts to “raise a right to relief above the speculative level.” Id. at 555.

                                                    17
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 18 of 24




   “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a

   sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678 (quoting Twombly).

   Here, Relator has plausibly alleged Joint Defendants knowingly submitted false claims through an

   established scheme of submitting fraudulent waivers after obtaining contracts for low bids.

   Contrary to Joint Defendants’ argument, the pattern of conduct of submitting bids that are below

   break-even prices, only to subsequently purportedly need a waiver of the U.S. vessel requirements,

   cannot be explained-away by merely pointing to market forces and inflation. (See Motion to

   Dismiss, ECF. No. 153 at 13-14.)

          C.      Relator Has Sufficiently Alleged Materiality

          Joint Defendants are mistaken and misunderstand materiality and damages under the FCA

   in alleging that “[u]nder the Relator’s theory of the case, the United States and its taxpayers paid

   less than they otherwise would have because cheaper foreign vessels were used,” and thus were

   not damaged. (ECF. No. 153 at 16.)

          “A misrepresentation about compliance with a statutory, regulatory, or contractual

   requirement must be material to the Government’s payment decision in order to be actionable

   under the [FCA].” Universal Health Servs., Inc. v. United States ex rel. Escobar, 136 S. Ct. 1989,

   2002 (2016). Further, an alleged violation of an important statute generally does not require further

   facts to establish materiality. See, e.g., United States ex rel. Heller v. Guardian Pharmacy, LLC,

   No. 1:18-CV-03728-SDG, 2021 WL 488305, at *16 (N.D. Ga. Feb. 10, 2021) (“In sum, the Court

   agrees with the position taken by the majority of courts to reach the issue and finds that Heller

   need not allege further facts to establish materiality beyond a facially plausible violation of the

   AKS.”)

          As outlined above in Sections II.A.3 and IV.A.2, the “America-First” policy is

   longstanding, is codified in the statutes and regulations cited above, and noted in every contract

   for transport at issue in this case by the DOS and GSA. Further highlighting the mandate to use

   American vessels absent unavailability, there are significant penalties in place for TSPs when

   submitting bids and waivers, in addition to FCA liability. (FAC ¶ 46; see HTOS, Aug. 2010 Ed.

                                                    18
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 19 of 24




   § 2.7.) To obtain a contract with DOS, using an American vessel (absent true unavailability), is a

   strict requirement to further the America-First policy, and indeed provide employment

   opportunities, tax revenue and other benefits to the United States and United States’ vessels.

   Accordingly, the allegations against all Defendants are clearly material violations, resulting in

   significant damages.

          D.      The Public Disclosure Bar is Not Applicable

                  1.      Background

          Despite its short-hand name, the FCA’s public disclosure bar is not triggered by any public

   disclosure of any generalized information about potential violations of law. Even when the bar is

   implicated, an “original source” exception permits whistleblowers (like Relator) with significant

   information obtained independently of the relevant publicly disclosed information to proceed,

   because they “may still bring something of value to the table and thus deserve[] to benefit.” United

   States ex rel. Colquitt v. Abbott Lab’ys, 858 F.3d 365, 373 (5th Cir. 2017).
           The channels that trigger the public disclosure bar are very specific; the bar applies only:

                  if substantially the same allegations or transactions as alleged in the action or claim
                  were publicly disclosed—

                  (i)    in a Federal criminal, civil, or administrative hearing in which
                  the Government or its agent is a party;

                  (ii)   in a congressional Governmental Accountability Office, or other
                  Federal report, audit, or investigation; or

                  (iii)   from the news media,

                  unless . . . the person bringing the action is an original source of the information.

   31 U.S.C. § 3730(e)(4)(A).

                  2.      No Relevant Public Disclosure Has Occurred

          A disclosure occurs where (1) the disclosure at issue occurred through one of the channels

   specified in the statute as outlined above; (2) the disclosure was “public”; and (3) the disclosure



                                                    19
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 20 of 24




   involves substantially the same allegations or transactions as alleged in the action or claim. See

   31 U.S.C. § 3730(e)(4). Here, none of the requirements can be met.

           Joint Defendants attempt to argue the TMSS 2.0 system referenced in the FAC is a “report”

   pursuant to the public disclosure bar. (ECF No. 153 at 18.) First, the system is a cloud-based

   application specifically engineered to help customers meet transportation needs as an advanced

   management tool. The portal in fact states, “[t]his is a U.S. General Services Administration

   Federal Government computer system that is ‘FOR OFFICIAL USE ONLY.’” (Emphasis in

   original). Therefore, the portal is not a “report” as contemplated by the public disclosure bar.

           Moreover, fatal to Joint Defendants’ argument, unlike the cases cited, the GSA TMSS 2.0

   system is not accessible to the public. The Portal requires login credentials and is designed for

   CHAMP participants. Finally, the FAC references the portal to highlight the bid submissions; but

   using the portal to highlight a part of the scheme does not qualify as the same “allegations or

   transactions” as are at issue in the complaint. Joint Defendants’ systematic submission of false

   foreign flag waiver certifications has not been made public or quasi-public in any manner.

   Accordingly, there is no qualifying “public disclosure,” and the “original source” inquiry is

   therefore irrelevant. 3
                                         V.     CONCLUSION

           For the foregoing reasons, Relator respectfully requests the Court deny Joint Defendants’

   Motion to Dismiss, or alternatively, grant leave to amend.



   3
     After the 2010 amendments, the Eleventh Circuit, along with other circuits, held the bar is no
   longer jurisdictional. United States ex rel. Osheroff v. Humana Inc., 776 F.3d 805, 810 (11th Cir.
   2015) (“We conclude that the amended § 3730(e)(4) creates grounds for dismissal for failure to
   state a claim rather than for lack of jurisdiction. The plain language of the new provision
   commands this interpretation: it instructs courts to dismiss an action when the public disclosure
   provision applies.”) Accordingly, challenges based on the post-2010 provision should be
   evaluated under the highly deferential standards of Rule 12(b)(6). United States ex rel. Moore &
   Co. v. Majestic Blue Fisheries, LLC, 812 F.3d 294, 300 (3rd Cir. 2016) (reversing district court
   which should have decided public disclosure bar motion under Rule 12(b)(6)).


                                                   20
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 21 of 24




  Dated: August 31, 2021             Respectfully submitted,
                                      /s/ Ryon McCabe
                                      Ryon McCabe (FL 009075)
                                      rmccabe@mccaberabin.com
                                      MCCABE RABIN, P.A.
                                      1601 Forum Pl #201
                                      West Palm Beach, FL 33401
                                      Telephone (561) 659-7878

                                      COTCHETT, PITRE & MCCARTHY, LLP
                                      Justin T. Berger (admitted pro hac vice)
                                      Sarvenaz J. Fahimi (admitted pro hac vice)
                                      San Francisco Airport Office Center
                                      840 Malcolm Road
                                      Burlingame, CA 94010

                                      LAW OFFICES OF PAUL PELLETIER
                                      Paul E. Pelletier (admitted pro hac vice)
                                      3500 Morningside Drive
                                      Fairfax, VA 22031

                                      Attorneys for Relator Sedona Partners LLC




                                        21
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 22 of 24




                                    CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on August 31, 2021 I electronically filed the foregoing

   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

   is being served this day on all counsel of record or pro se parties identified on the attached Service

   List in the manner specified, either via transmission of a Notice of Electronic Filing generated by

   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

   to receive electronically Notices of Electronic Filing.


                                                  /s/ Ryon McCabe
                                                  Ryon McCabe (FL 009075)




                                                    22
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 23 of 24




                                           SERVICE LIST

             UNITED STATES OF AMERICA ex rel. SEDONA PARTNERS LLC,
                                      v.
                       ABLE MOVING & STORAGE, INC., et al.

                              Case No. 20-CV-23242-BLOOM/Louis
                         U.S. District Court, Southern District of Florida

    James A. Weinkle                              Matthew J. Landley
    Assistant United States Attorney              mlangley@beneschlaw.com
    Office of the United States Attorney          Benesch, Friedlander, Coplan & Aranoff,
    Southern District of Florida                  LLP
    99 N.E. 4th Street, Suite 300                 71 South Wacker Drive, Ste. 1600
    Miami, Florida 33132                          Chicago, IL 60606-4637
    James.Weinkle@usdoj.gov                       312.212.4949
    Counsel for United States of America          Counsel for DeWitt Companies Limited, LLC

    Robert Harris                                 Stephen Chahn Lee
    rharris@stackfernandez.com                    slee@beneschlaw.com
    gmartich@stackfernandez.com                   Benesch, Friedlander, Coplan & Aronoff,
    Sammy Epelbaum                                LLP
    sepelbaum@stackfernandez.com                  71 S. Wacker Drive, Ste. 1600
    Stack Fernandez & Harris, PA                  Chicago, IL 60606
    1001 Brickell Bay Drive, Ste. 2650            312.624.6361
    Miami, FL 33131                               Pro Hac Vice DeWitt Companies Limited,
    Counsel for Paxton Van Lines, Inc.            LLC

    Stuart A. Berman                              Michael B. Silverstein
    saberman@lerchearly.com                       msilverstein@beneschlaw.com
    Lerch, Early & Brewer, Chtd.                  Benesch, Friedlander, Coplan & Aronoff,
    7600 Wisconsin Avenue, Ste. 700               LLP
    Bethesda, MD 20814                            41 South High Street, Ste. 2600
    301.657.0729                                  Columbus, OH 43215
    Pro Hac Vice Paxton Van Lines, Inc.           614.223.9362
                                                  Pro Hac Vice DeWitt Companies Limited,
    Christopher W. Wadsworth,                     LLC
    cw@wmd-law.org
    pleadings@wmd-law.org
    Wadsworth, Margrey & Dixon, LLP
    261 NE 1st Street, 5th Fl.
    Miami, FL 33132
    305.777.1000
    Counsel Able Moving & Storage, Inc.




                                                23
Case 1:20-cv-23242-BB Document 173 Entered on FLSD Docket 08/31/2021 Page 24 of 24




    Barry A. Postman                           Andrew M. Gordon
    Barry.postman@csklegal.com                 agordon@hinshawlaw.com
    Sara.ghent@csklegal.com                    Hinshaw & Culbertson, LLP
    Justin C. Sorel                            One East Broward Blvd., Ste. 1010
    Justin.sorel@csklegal.com                  Ft. Lauderdale, FL 33301
    Loren.ryan@csklegal.com                    954.467.7900
    Cole, Scott & Kissane, P.A.                Counsel for New World Van Lines, Inc.
    222 Lakeview Avenue, Ste. 120
    West Palm Beach, FL 33401                  Brian R. Zeeck
    Counsel for Hilldrup Companies, Inc.       bzeeck@hinshawlaw.com
                                               Hinshaw & Culbertson, LLP
    Maura K. Monaghan                          151 North Franklin Street, Ste. 2500
    mkmonaghan@debevoise.com                   Chicago, IL 60606
    Melanie M. Burke                           312.704.3028
    mburke@debevoise.com                       Pro Hac Vice New World Van Lines, Inc.
    Kristin D. Kiehn
    kdkiehn@debevoise.com                      Craig B. Shapiro
    Debevoise & Plimpton LLP                   cshapiro@belaw.cc
    919 Third Ave.                             Buchbinder & Elegant, P.A.
    New York, NY 10022                         46 S.W. 1st Street, 4th Fl.
    Pro Hac Vice Hilldrup Companies, Inc.      Miami, FL 33130
                                               305.358.1515
    R. Eric Bilik                              Counsel for Western Express Forwarding,
    ebilik@mcguirewoods.com                    LLC
    Sean P. Walsh
    swalsh@mcguirewoods.com                    Thomas F. Murphy tmurphy@dclawfirm.com
    McGuire Woods, LLP                         Friedlander Misler, PLLC
    50 North Laura Street, Ste. 3300           5335 Wisconsin Avenue, NW
    Jacksonville, FL 32202-3661                Ste. 660
    904.798.3200                               Washington, DC 20015
    Counsel for J.K. Moving & Storage, Inc.    202.872.080
                                               Pro Hac Vice Western Express Forwarding,
                                               LLC




                                              24
